Opinion by
Judge Pryor :
Upon the issue as to the mere value of services rendered much latitude must necessarily be given the jury, and while the preponderance of the evidence is with the appellant this is not such a case as will authorize this court to say the verdict was flagrantly wrong.
A jury in such a case may, upon the admission of the fact that the services were rendered and a reasonable compensation made, determine the value of the services without proof, and are not compelled to place as high an estimate in this class of cases on the value of the work done as the weight of the evidence may indicate. A witness has stated in this case that he has undertaken the labor for a less sum, and the county court, to whom the claim was originally submitted, like the jury, with a personal *246knowledge of the value of the services, has said that the services were worth less than $200. While this court might be inclined to give the amount asked, we are not authorized to disturb the verdict upon the facts of this record.

H. C. Weaver, for appellant.

Judgment affirmed.